Citation Nr: 0516294	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  02-22 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to a compensable rating for a right tibia scar.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel






INTRODUCTION

The veteran served on active duty from May 1968 to January 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.

In September 2004, the Board remanded the matter for 
additional development of the evidence.  A review of the 
record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

By means of a February 2005 supplemental statement of the 
case the veteran has been appraised and the RO has considered 
the amended criteria for rating skin disabilities, including 
scars.  See 67 Fed. Reg. 49590 (July 31, 2002) and 
corrections in 67 Fed. Reg. 58448-58449 (Sept. 16, 2002).  


FINDING OF FACT

The right tibia scar is minimally symptomatic, consisting 
solely of occasional itching. There is no indication that the 
scar is poorly nourished, repeatedly ulcerated, unstable, 
tender or painful on objective demonstration, or productive 
of any limitation of function of the affected part.


CONCLUSION OF LAW

The criteria for a compensable evaluation for a right tibia 
scar have not been met.    38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800- 7805 
(effective prior to and from August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record is an August 2001 letter that notified the veteran 
of any information and evidence needed to substantiate and 
complete the claim for an increased rating.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The letter provided the 
substantive standard to validate that type of claim.  
Additionally, VA indicated which portion of that information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In terms of obtaining records, VA fulfilled its duty 
to assist by obtaining service medical records; VA treatment 
records; and VA examination reports dated in June 2001 and 
January 2003.  

Further VA examination is not necessary because the most 
recent examination report of record is sufficient and 
complete for the purposes of making a decision on the pending 
claim.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 
123-243 (1991).  

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.


Factual Background

Service medical records reveal that the veteran incurred 
trauma, in October 1972, to the right leg when a tow bar 
"scrapped" and chipped the anterior aspect of the tibia.  
Accordingly, a February 1990 rating decision held that 
service connection was warranted for a scar secondary to 
avulsion of skin anteromedial right tibia.  The veteran's 
right tibia scar was rated as noncompensable.  At that time, 
the April 1989 VA examination revealed a well-healed area 
over where the veteran had obviously "scrapped" the 
anteromedial anterior tibia.  The area measured 6 x 1/2 inch, 
but it was healed.  There was some brownish discoloration of 
the scar with no synechia to the tibia.  The veteran was 
diagnosed as having a scar secondary to avulsion of the skin 
over the anteromedial right tibia.   

The veteran submitted a claim for an increased disability 
rating in February 1994.  VA and private treatment records 
were negative as to the right tibia scar.  The veteran also 
presented for a March 1994 VA examination.  Examination of 
the right lower extremity revealed a well-healed large scar 
over the right shin that was non-tender and non-deforming.  
In a December 1994 rating decision, the RO continued the 
noncompensable evaluation for the veteran's service-connected 
right tibia scar.  

The current claim on appeal for an increased disability 
rating for the veteran's service-connected right tibia scar 
was received in February 2001.  The veteran was scheduled for 
a VA general examination in June 2001.  Examination of the 
right tibia area revealed a well-healed, nonsensitive, 
nonadherent, six-inch scar.  The veteran did not complain of 
pain on palpation and no deformity was palpated.  A November 
2001 rating decision confirmed and continued the 
noncompensable disability evaluation because the scar was not 
considered disabling because of limitation of motion or 
tenderness.  The veteran filed a timely notice of 
disagreement and duly perfected his appeal in December 2002.  
In his December 2002 VA Form 9 the veteran stated that his 
right tibia scar itches even when he puts on oil and lotion.

The veteran submitted for an additional VA examination in 
January 2003.  He stated that although the scar was not 
necessarily more painful, he did notice increased itching and 
he reported occasionally using cortisone creams.  Examination 
of the right tibial scar revealed a well healed 6-inch.  The 
scar was cosmetic and hyperpigmented.  The scar was not 
raised, painful, adherent or tender.  The veteran was 
diagnosed as having a residual scar, right tibia, which was 
stable and minimally symptomatic.

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2004).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994).  Reasonable doubt 
as to the degree of disability will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Scars are rated under 38 C.F.R. § 4.118, Diagnostic Codes 
7800 through 7805 (2002).  The veteran is entitled to be 
rated under the Diagnostic Code that allows the highest 
possible evaluation for the clinical findings shown on 
objective examination.  Schafrath, 1 Vet. App. at 589.

Diagnostic Code 7800 pertains to scars of the head, face, or 
neck.  Diagnostic Codes 7801 and 7802 provide ratings for 
scars from second and third degree burns.  As the medical 
evidence of record indicates this is an claim for an 
increased disability rating for a right tibia scar; the scar 
is not on the veteran's head, face, or neck, nor due to 
second or third degree burns, these provisions are obviously 
not for application.

Under Diagnostic Code 7803, as in effect prior to August 30, 
2002, a 10 percent rating was assigned for scars which are 
poorly nourished, with repeated ulceration.  Under Diagnostic 
Code 7804, as in effect prior to August 30, 2002, a 10 
percent evaluation may be assigned for scars which are tender 
and painful on objective demonstration.  Under Diagnostic 
Code 7805, as in effect prior to August 30, 2002, scars may 
be rated on limitation on function of the part affected.  38 
C.F.R. § 4.118 (2002).

The criteria for rating skin disabilities were revised 
effective August 30, 2002.  See 67 Fed. Reg. 49590-49599 
(July 31, 2002) and corrections in 67 Fed. Reg. 58448-58449 
(Sept. 16, 2002).  The record shows that the RO considered 
the revised regulations.  Although the Board has considered 
the revised regulations, they are not significantly different 
from the regulations in effect prior to August 30, 2002, for 
diagnostic codes 7803, 7804 or 7805.

For example, under both versions, Diagnostic Code 7804 
provides a maximum 10 percent rating for a superficial and 
painful scar.  Under the new Diagnostic Code 7803, a maximum 
10 percent rating is assigned for a superficial and unstable 
scar.  A note to the criteria indicates that an unstable scar 
is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  A second note indicates that 
a superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7803 (from 
August 30, 2002).

Under both versions, Diagnostic Code 7805 provides that scars 
are rated based on the limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (prior to 
and from August 30, 2002).

Thus, the Board finds that neither version of the regulations 
is more favorable to the veteran, particularly in light of 
the evidence of record.  In that regard, the Board observes 
that the evidence does not show, nor does the veteran 
contend, that the right tibia scar is poorly nourished, 
repeatedly ulcerated, tender and painful, unstable, or 
productive of limitation of function.  Specifically, both the 
June 2001 and January 2003 VA examiners assessed that the 
scar was well healed, and not sensitive, painful, adherent or 
tender.  The veteran exhibits a cosmetic, hyperpigmented, 6-
inch scar with associated subjective complaints of itchiness.  
Thus, the Board finds that the criteria for a compensable 
rating under the provisions discussed above have not been 
met.


ORDER

A compensable evaluation for a right tibia scar is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


